DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on March 2, 2022.
Claims 1, 2, 4–6, 11, 12, and 14–16 have been amended and are hereby entered.
Claims 21–26 have been added.
Claims 3, 8, 9, 13, 18, and 19 have been canceled.
Claims 1, 2, 4–7, 10–12, 14–17, and 20–26 are currently pending and have been examined.
This action is made FINAL.
Response to Amendment
The amendment filed March 2, 2022 has been entered.  Claims 1, 2, 4–7, 10–12, 14–17, and 20–26 remain pending in the application.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1, 2, 4–7, 10–12, 14–17, and 20–26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1, 2, 4–7, 10, and 20–23 are directed to a process (“A method”), and claims 11, 12, 14–17, and 24–26 are directed to a machine (“A system”).  Thus, claims 1, 2, 4–7, 10–12, 14–17, and 20–26 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1, 2, 4–7, 10–12, 14–17, and 20–26, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
receiving . . . a request for data from an end user;
transmitting . . . an announcement including the request for data to a plurality of enterprise agents . . ., wherein the announcement initiates the data bidding by the enterprise agents . . ., and wherein each enterprise agent of the plurality of enterprise agents corresponds with a different enterprise;
receiving . . . corresponding bids from the plurality of enterprise agents including the requested data in response to the announcement;
analyzing . . . the corresponding bids from the plurality of enterprise agents;
selecting . . . the at least one of the first enterprise and the second enterprise in response to analyzing the corresponding bids from the plurality of enterprise agents;
displaying . . . the at least one of the first enterprise and the second enterprise to the end user;
receiving . . . an indication that the end user has selected the first enterprise;
establishing . . . a direct communication between the end user and the enterprise agent of the first enterprise in response to receiving the indication that the end user has selected the first enterprise; and
transmitting . . . the requested data to the end user thereby completing a data transaction.
The claims, therefore, recite a data transaction, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  The claims also recite receiving and selecting bids, which is the abstract idea of mental processes because it involves observations and evaluations that can be performed by the human mind.  The additional elements of the claims are various generic computer components to implement these abstract ideas (“enterprise system”, “permissioned blockchain infrastructure”, “personal bot agent”, “end user device”, “nodes”, “personal bot agent”, “enterprise agent”, “processor”, and “memory”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to request data, receive bids, and transmit the data.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 1 is not patent eligible.
Independent claim 11 is rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1.  There are no additional elements recited in this claim other than the generic computer parts discussed above.  The only difference is that the steps of claim 1 are performed by a system in claim 11.  Thus, because the same analysis should be used for all categories of claims, claim 11 is also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2, 4–7, 10, 12, 14–17, and 20–26 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2, 4–6, 12, and 14–16, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the data transaction recited in claims 1 and 11 by further specifying the bidding process—“negotiating . . . the corresponding bids”, “determine a match between the request for data and the requested data”, “corresponding bids to the . . . end user . . . based on the match”, and “comparing end user preferences to the corresponding bids”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 7 and 17, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite storing the data on the blockchain and validating it as a result.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering and analysis, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Claims 7 and 17 do introduce a more specific technology, blockchain, but again, this is merely being used as a generic tool to implement the abstract idea above.  The blocks on the blockchain only provide an alternative means for storing and verifying the data, rather than creating any type of improvement to the technology itself.  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering and analysis to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
For claims 10 and 20, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the data transaction recited in claims 1 and 11 by further specifying the enterprise system—“a contact center system”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 21–26, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the data transaction recited in claims 1 and 11 by further specifying the bids—“indicates one or more capabilities”, “identify a perfect match”, and “identify an imperfect match”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  Claims 23 and 26 do introduce a more specific technology, machine learning, but again, this is merely being used as a generic tool to implement the abstract idea above.  The machine learning database only provides an alternative means for matching the bids for the data transaction, rather than creating any type of improvement to the technology itself.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4–6, 10–12, 14–16, 20–22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Patent App. No. 2002/0165844 (“Lee”) in view of Zheng et al., U.S. Patent App. No. 2017/0032461 (“Zheng”) and Grey et al., U.S. Patent App. No. 2003/0041012 (“Grey”).
For claim 1, Lee teaches:
A method for data bidding in an enterprise system comprising a first enterprise and a second enterprise using a permissioned blockchain infrastructure, the method comprising: receiving, by . . . an end user device, a request for data from an end user (¶ 36, 33: buyers submitting request for quotes from computers);
transmitting, by . . . the end user device, an announcement including the request for data to a plurality of enterprise agents of the enterprise system, wherein the announcement initiates the data bidding by enterprise agents the enterprise system, and wherein each enterprise agent of the plurality of enterprise agents corresponds with a different enterprise of the enterprise system (¶ 36: posting on e-marketplace for sellers to bid);
receiving, by . . . the end user device, corresponding bids from the plurality of the enterprise agents including the requested data in response to the announcement (¶ 37: bids received and displayed to buyers in response to posting);
analyzing, by . . . the end user device, the corresponding bids from the plurality of enterprise agents (¶ 37: bids are examined and evaluated based on various analyses);
displaying, by . . . the end user device, the at least one of the first enterprise and the second enterprise to the end user (¶ 37: seller bids displayed to buyers);
receiving, by . . . the end user device, an indication that the end user has selected the first enterprise (¶ 37: buyer selects winning bid); and
establishing, by the end user device, a direct communication between the end user and the enterprise agent of the first enterprise in response to receiving the indication that the end user has selected the first enterprise (¶ 38: buyer and seller of winning bid negotiate further over marketplace network).
Lee does not teach: personal bot agent of an end user device; selecting, by the personal bot agent of the end user device, the at least one of the first enterprise and the second enterprise in response to analyzing the corresponding bids from the plurality of enterprise agents; and transmitting, by the enterprise agent of the first enterprise, the requested data to the end user thereby completing a data transaction.
	Zheng, however, teaches:
selecting, by . . . the end user device, the at least one of the first enterprise and the second enterprise in response to analyzing the corresponding bids from the plurality of enterprise agents (¶ 130: seller bids matched to buyers; ¶ 134: buyer presented with multiple seller bids); and
transmitting, by the enterprise agent of the first enterprise, the requested data to the end user thereby completing a data transaction (¶ 131: data transferred after buyer and seller complete transaction).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the bidding in Lee by adding the data bidding from Zheng.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of allowing buyers and sellers more control over transaction—a benefit explicitly disclosed by Zheng (¶ 134: invention advantage of allowing buyers and sellers more control).
The combination of Lee and Zheng does not teach: personal bot agent of an end user device.
Grey, however, teaches:
personal bot agent of an end user device (¶ 42: buyer can be intelligent software agent such as a bot).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the bidding in Lee and the data bidding in Zheng by adding the bot from Grey.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating competitive auction environments—a benefit explicitly disclosed by Grey (¶ 20: desirable for system that facilitates customization in auction environments in way that is flexible and straightforward).  Lee, Zheng, and Grey are all related to bidding transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more effective by combining these methods together.
For claim 2, Lee, Zheng, and Grey teach all the limitations of claim 1 above, and Lee further teaches:
The method of claim 1, further comprising negotiating, by . . . the end user device, the corresponding bids of the plurality of enterprise agents in response to receiving the corresponding bids (¶ 38: buyer and seller of winning bid negotiate further over marketplace network).
Lee does not teach: personal bot agent of the end user device.
Grey, however, teaches:
personal bot agent of the end user device (¶ 42: buyer can be intelligent software agent such as a bot).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the bidding in Lee and the data bidding in Zheng by adding the bot from Grey.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating competitive auction environments—a benefit explicitly disclosed by Grey (¶ 20: desirable for system that facilitates customization in auction environments in way that is flexible and straightforward).  Lee, Zheng, and Grey are all related to bidding transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more effective by combining these methods together.
For claim 4, Lee, Zheng, and Grey teach all the limitations of claim 1 above, and Zheng further teaches:
The method of claim 1, further comprising evaluating, by each of the plurality of enterprise agents, the requested data stored by the corresponding enterprise agent to determine a match between the request for data and the requested data in response to receiving the announcement from the personal bot agent of the end user device (¶ 107–108: matching of sellers with buyers based on facilitating data trading).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the bidding in Lee and the bot in Grey by adding the data bidding from Zheng.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of allowing buyers and sellers more control over transaction—a benefit explicitly disclosed by Zheng (¶ 134: invention advantage of allowing buyers and sellers more control).  Lee, Zheng, and Grey are all related to bidding transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more effective by combining these methods together.
For claim 5, Lee, Zheng, and Grey teach all the limitations of claim 4 above, and Lee further teaches:
The method of claim 4, wherein the plurality of enterprise agents submit the corresponding bids to the personal bot agent of the end user device based on the match (¶ 36: seller bids submitted based on evaluation of request).
For claim 6, Lee, Zheng, and Grey teach all the limitations of claim 1 above, and Lee further teaches:
The method of claim 1, wherein selecting the at least one of the first enterprise and the second enterprise comprises comparing end user preferences to the corresponding bids to determine a second match (¶ 37: seller selected based on buyer preference).
For claim 10, Lee, Zheng, and Grey teach all the limitations of claim 1 above, and Lee further teaches:
The method of claim 1, wherein at least one of the enterprise system, the first enterprise, or the second enterprise comprises a contact center system (¶ 33: electronic marketplace).
For claim 11, Lee teaches:
A system for data bidding using a permissioned blockchain infrastructure, the system comprising: an enterprise system comprising a first enterprise and a second enterprise (¶ 33: electronic marketplace system including various sellers); . . .
receive, by . . . an end user device, a request for data from an end user (¶ 36, 33: buyers submitting request for quotes from computers);
transmit, by . . . the end user device, an announcement including the request for data to a plurality of enterprise agents of the enterprise system, wherein the announcement initiates the data bidding by enterprise agents of the enterprise system, and wherein each enterprise agent of the plurality of enterprise agents corresponds with a different enterprise of the enterprise system (¶ 36: posting on e-marketplace for sellers to bid);
receive, by . . . the end user device, corresponding bids from the plurality of enterprise agents including the requested data in response to the announcement (¶ 37: bids received and displayed to buyers in response to posting);
analyze, by . . . the end user device, the corresponding bids from the plurality of enterprise agents (¶ 37: bids are examined and evaluated based on various analyses);
display, by . . . the end user device, the at least one of the first enterprise and the second enterprise to the end user (¶ 37: seller bids displayed to buyers);
receive, by . . . the end user device, an indication that the end user has selected the first enterprise (¶ 37: buyer selects winning bid); and
establish, by the end user device, a direct communication between the end user and the enterprise agent of the first enterprise in response to receipt of the indication that the end user has selected the first enterprise (¶ 38: buyer and seller of winning bid negotiate further over marketplace network).
Lee does not teach: personal bot agent of an end user device; selecting, by the personal bot agent of the end user device, the at least one of the first enterprise and the second enterprise in response to analyzing the corresponding bids from the plurality of enterprise agents; and transmitting, by the enterprise agent of the first enterprise, the requested data to the end user thereby completing a data transaction.
	Zheng, however, teaches:
at least one processor (¶ 111: processor); and 
at least one memory comprising a plurality of instructions stored thereon that, in response to execution by the at least one processor, causes the system to (¶ 111: instructions stored on medium executed by processor):
select, by . . . the end user device, the at least one of the first enterprise and the second enterprise in response to analysis of the corresponding bids from the plurality of enterprise agents (¶ 130: seller bids matched to buyers; ¶ 134: buyer presented with multiple seller bids); and
transmit, by the enterprise agent of the first enterprise, the requested data to the end user thereby completing a data transaction (¶ 131: data transferred after buyer and seller complete transaction).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the bidding in Lee by adding the data bidding from Zheng.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of allowing buyers and sellers more control over transaction—a benefit explicitly disclosed by Zheng (¶ 134: invention advantage of allowing buyers and sellers more control).
The combination of Lee and Zheng does not teach: personal bot agent of an end user device.
Grey, however, teaches:
personal bot agent of an end user device (¶ 42: buyer can be intelligent software agent such as a bot).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the bidding in Lee and the data bidding in Zheng by adding the bot from Grey.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating competitive auction environments—a benefit explicitly disclosed by Grey (¶ 20: desirable for system that facilitates customization in auction environments in way that is flexible and straightforward).  Lee, Zheng, and Grey are all related to bidding transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more effective by combining these methods together.
For claim 12, Lee, Zheng, and Grey teach all the limitations of claim 11 above, and Lee further teaches:
The system of claim 11, wherein the plurality of instructions further causes the system to: negotiate, by . . . the end user device, the corresponding bids of the plurality of enterprise agents in response to receiving corresponding bids (¶ 38: buyer and seller of winning bid negotiate further over marketplace network).
Lee does not teach: personal bot agent of the end user device.
Grey, however, teaches:
personal bot agent of the end user device (¶ 42: buyer can be intelligent software agent such as a bot).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the bidding in Lee and the data bidding in Zheng by adding the bot from Grey.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating competitive auction environments—a benefit explicitly disclosed by Grey (¶ 20: desirable for system that facilitates customization in auction environments in way that is flexible and straightforward).  Lee, Zheng, and Grey are all related to bidding transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more effective by combining these systems together.
For claim 14, Lee, Zheng, and Grey teach all the limitations of claim 11 above, and Zheng further teaches:
The system of claim 11, wherein the plurality of instructions further causes the system to: evaluate, by each of the plurality of enterprise agents, the requested data stored by the corresponding enterprise agent to determine a match between the request for data and the requested data in response to receiving the announcement from the personal bot agent of the end user device (¶ 107–108: matching of sellers with buyers based on facilitating data trading).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the bidding in Lee and the bot in Grey by adding the data bidding from Zheng.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of allowing buyers and sellers more control over transaction—a benefit explicitly disclosed by Zheng (¶ 134: invention advantage of allowing buyers and sellers more control).  Lee, Zheng, and Grey are all related to bidding transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more effective by combining these systems together.

For claim 15, Lee, Zheng, and Grey teach all the limitations of claim 14 above, and Lee further teaches:
The system of claim 14, wherein the plurality of enterprise agents submit the corresponding bids to the personal bot agent of the end user device based on the match (¶ 36: seller bids submitted based on evaluation of request).
For claim 16, Lee, Zheng, and Grey teach all the limitations of claim 11 above, and Lee further teaches:
The system of claim 11, wherein selecting the at least one of the first enterprise and the second enterprise comprises comparing end user preferences to the corresponding bids to determine a second match (¶ 37: seller selected based on buyer preference).
For claim 20, Lee, Zheng, and Grey teach all the limitations of claim 11 above, and Lee further teaches:
The system of claim 11, wherein at least one of the enterprise system, the first enterprise, or the second enterprise comprises a contact center system (¶ 33: electronic marketplace).
For claim 21, Lee, Zheng, and Grey teach all the limitations of claim 1 above, and Lee further teaches:
The method of claim 1, wherein each bid of the corresponding bid indicates one or more capabilities of the corresponding enterprise agent relevant to the announcement (¶ 40: seller bids including attributes, including for example supplier qualification).
For claim 22, Lee, Zheng, and Grey teach all the limitations of claim 1 above, and Lee further teaches:
The method of claim 1, wherein analyzing the corresponding bids from the plurality of enterprise agents comprises analyzing the corresponding bids from the plurality of enterprise agents to identify a perfect match for the requested data (¶ 7: quotation process allows for exact match to buyer requirements).
For claim 24, Lee, Zheng, and Grey teach all the limitations of claim 11 above, and Lee further teaches:
The system of claim 11, wherein each bid of the corresponding bid indicates one or more capabilities of the corresponding enterprise agent relevant to the announcement (¶ 40: seller bids including attributes, including for example supplier qualification).
For claim 25, Lee, Zheng, and Grey teach all the limitations of claim 11 above, and Lee further teaches:
The system of claim 11, wherein to analyze the corresponding bids from the plurality of enterprise agents comprises to analyze the corresponding bids from the plurality of enterprise agents to identify a perfect match for the requested data (¶ 7: quotation process allows for exact match to buyer requirements).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Patent App. No. 2002/0165844 (“Lee”) in view of Zheng et al., U.S. Patent App. No. 2017/0032461 (“Zheng”); Grey et al., U.S. Patent App. No. 2003/0041012 (“Grey”); and Li et al., U.S. Patent App. No. 2020/0059369 (“Li”).
For claim 7, Lee, Zheng, and Grey teach all the limitations of claim 1 above.  The combination of Lee, Zheng, and Grey does not teach: storing the data transaction on a blockchain by (i) generating a block representing the data transaction in the blockchain infrastructure, (ii) publishing the block to one or more nodes in the blockchain infrastructure, (iii) validating the data transaction at the one or more nodes in the blockchain infrastructure, (iv) adding the block to the blockchain based on a consensus reached among the one or more nodes in the blockchain infrastructure, (v) updating the one or more nodes in the blockchain infrastructure with the block, and (vi) labeling the data transaction as successful.
	Li, however, teaches:
The method of claim 1, further comprising storing the data transaction on a blockchain by (i) generating a block representing the data transaction in the blockchain infrastructure (¶ 153: block generated), (ii) publishing the block to one or more nodes in the blockchain infrastructure (¶ 153: block published), (iii) validating the data transaction at the one or more nodes in the blockchain infrastructure (¶ 149: validation of block group), (iv) adding the block to the blockchain based on a consensus reached among the one or more nodes in the blockchain infrastructure, (v) updating the one or more nodes in the blockchain infrastructure with the block (¶ 150–156: consensus determination updating nodes), and (vi) labeling the data transaction as successful (¶ 150: voting result indicates successful proof).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the bidding in Lee, the data bidding in Zheng, and the bot in Grey by adding the blockchain validation from Li.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving consensus determinations—a benefit explicitly disclosed by Li (¶ 9: invention provides parallel proof of voting to address need in art).
For claim 17, Lee, Zheng, and Grey teach all the limitations of claim 11 above.  The combination of Lee, Zheng, and Grey does not teach: store the data transaction on a blockchain by (i) generating a block representing the data transaction in the blockchain infrastructure, (ii) publishing the block to one or more nodes in the blockchain infrastructure, (iii) validating the data transaction at the one or more nodes in the blockchain infrastructure, (iv) adding the block to the blockchain based on a consensus reached among the one or more nodes in the blockchain infrastructure, (v) updating the one or more nodes in the blockchain infrastructure with the block, and (vi) labeling the data transaction as successful.
	Li, however, teaches:
The system of claim 11, wherein the plurality of instructions further causes the system to: store the data transaction on a blockchain by (i) generating a block representing the data transaction in the blockchain infrastructure (¶ 153: block generated), (ii) publishing the block to one or more nodes in the blockchain infrastructure (¶ 153: block published), (iii) validating the data transaction at the one or more nodes in the blockchain infrastructure (¶ 149: validation of block group), (iv) adding the block to the blockchain based on a consensus reached among the one or more nodes in the blockchain infrastructure, (v) updating the one or more nodes in the blockchain infrastructure with the block (¶ 150–156: consensus determination updating nodes), and (vi) labeling the data transaction as successful (¶ 150: voting result indicates successful proof).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the bidding in Lee, the data bidding in Zheng, and the bot in Grey by adding the blockchain validation from Li.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving consensus determinations—a benefit explicitly disclosed by Li (¶ 9: invention provides parallel proof of voting to address need in art).
Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Patent App. No. 2002/0165844 (“Lee”) in view of Zheng et al., U.S. Patent App. No. 2017/0032461 (“Zheng”); Grey et al., U.S. Patent App. No. 2003/0041012 (“Grey”); and Horvitz et al., U.S. Patent App. No. 2013/0006794 (“Horvitz”).
For claim 23, Lee, Zheng, and Grey teach all the limitations of claim 1 above, and Zheng further teaches:
The method of claim 1, wherein analyzing the corresponding bids from the plurality of enterprise agents comprises analyzing the corresponding bids from the plurality of enterprise agents to identify an imperfect match for the requested data based on end user preferences (¶ 160: bids not exactly aligned).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the bidding in Lee and the bot in Grey by adding the data bidding from Zheng.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of allowing buyers and sellers more control over transaction—a benefit explicitly disclosed by Zheng (¶ 134: invention advantage of allowing buyers and sellers more control).  Lee, Zheng, and Grey are all related to bidding transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more effective by combining these methods together.
The combination of Lee, Zheng, and Grey does not teach: a trained machine learning database.
	Horvitz, however, teaches:
a trained machine learning database (¶ 24–25: machine learning for bid matching).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the bidding in Lee, the bot in Grey, and the data bidding in Zheng by adding the machine learning from Horvitz.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving consensus determinations—a benefit explicitly disclosed by Horvitz (¶ 9: invention provides parallel proof of voting to address need in art).  Lee, Zheng, Grey, and Horvitz are all related to bidding transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more effective by combining these methods together.
For claim 26, Lee, Zheng, and Grey teach all the limitations of claim 1 above, and Zheng further teaches:
The system of claim 11, wherein to analyze the corresponding bids from the plurality of enterprise agents comprises to analyze the corresponding bids from the plurality of enterprise agents to identify an imperfect match for the requested data based on end user preferences (¶ 160: bids not exactly aligned).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the bidding in Lee and the bot in Grey by adding the data bidding from Zheng.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of allowing buyers and sellers more control over transaction—a benefit explicitly disclosed by Zheng (¶ 134: invention advantage of allowing buyers and sellers more control).  Lee, Zheng, and Grey are all related to bidding transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more effective by combining these methods together.
The combination of Lee, Zheng, and Grey does not teach: a trained machine learning database.
	Horvitz, however, teaches:
a trained machine learning database (¶ 24–25: machine learning for bid matching).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the bidding in Lee, the bot in Grey, and the data bidding in Zheng by adding the machine learning from Horvitz.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving consensus determinations—a benefit explicitly disclosed by Horvitz (¶ 9: invention provides parallel proof of voting to address need in art).  Lee, Zheng, Grey, and Horvitz are all related to bidding transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more effective by combining these systems together.
Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments filed on March 2, 2022 have been fully considered but they are not persuasive.
First, Applicant argues that the claims are not directed to a method of organizing human activity or a mental process.  Applicant explains that the data transaction in the claims is a transaction in the computer science context, which is thoroughly technical and cannot be performed in the human mind.  The data transaction, however, is still a commercial interaction even if it is being applied to a permissioned blockchain.  And, the process of offering and selecting a bid, even though applied to computer technology, is still an evaluation that could be performed by the human mind.  Applicant further notes that the claims are improving the underlying technology itself, but the use of the various technology in the claimed invention is an implementation of this abstract idea through the use of technology, and is therefore addressed under the next steps of the analysis.  Thus, claims 1, 2, 4–7, 10–12, 14–17, and 20–26 do recite an abstract idea.
Next, Applicant argues that the claims are integrated into a practical application.  Applicant explains that the claims have been amended to include an automated agent-to-agent interface between a personal bot agent and enterprise agents.  This automation of the data bidding transaction, however, still merely applies the abstract idea to this generic computer technology.  The claims merely use the computer technology as a tool to make the transaction more automated, rather than improving the technology itself in any way.  Thus, claims 1, 2, 4–7, 10–12, 14–17, and 20–26 do not include additional elements sufficient to integrate the claims into a practical application.  
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1, 2, 4–7, 10–12, 14–17, and 20–26 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Applicant has amended claims 1 and 11 and argues that the combination of Karame (U.S. Patent App. No. 2020/00058007), Sirsi (U.S. Patent App. No. 2015/0221024), and Mello (U.S. Patent App. No. 2008/0120244) does not disclose these additional limitations.  Claims 1 and 11, however, are currently rejected under 35 U.S.C. 103 over Lee (U.S. Patent App. No. 2002/0165844) in view of Zheng (U.S. Patent App. No. 2017/0032461) and Grey (U.S. Patent App. No. 2003/0041012).  Thus, Applicant’s arguments with respect to claims 1 and 11 are moot.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1 and 11, which were amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, claims 1 and 11 are currently rejected under 35 U.S.C. 103 over Lee in view of Zheng and Grey.  Thus, Applicant’s arguments with respect to claims 2, 4–7, 10, 12, 14–17, and 20–26 are moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Karame et al., U.S. Patent App. No. 2020/0058007, discloses exchanging data through a smart contract on a blockchain.  
Chen et al., U.S. Patent App. No. 2021/0241372, discloses trading data through a smart contract on a blockchain.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696            

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696